DETAILED ACTION
Election/Restrictions
Claims 3, 6, 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (6,929,340) in view of Ito (2014/0340447).

Regarding claims 1, 10 and 19, Ishizaki teaches a liquid discharge apparatus and methods comprising: 
a nozzle plate comprising a plurality of nozzles for discharging a liquid are arranged (col. 1, lines 6-13, note that all ink jet heads necessarily have a nozzle plate with a plurality of nozzles for discharging liquid); 
a liquid supply unit which communicates with the nozzles (col. 1, lines 6-13, note that all ink jet heads necessarily have a liquid supply unit); 

a driving circuit (fig. 1, item 116) which supplies a driving signal to the piezoelectric elements of the actuators and drives the actuators to discharge the liquid from the nozzles (col. 5, lines 5-36); and 
a low impedance circuit (fig. 1, items 111, 13, 113, 112, 115) which is connected to the piezoelectric elements of the actuators while stress is applied to the nozzle plate due to external factors (fig. 1, note that the low impedance circuit is connected to actuators 121 all the time via wiring, and thus during any period of external stress, the limitation is necessarily met).
Ishizaki does not teach a cleaning member which cleans or suctions a nozzle surface of the nozzle plate. Ito teaches a cleaning member which cleans a nozzle surface of a nozzle plate (Ito, see fig. 5). It would have been obvious to one of ordinary skill in the art at the time of invention to add the wiper disclosed by Ito to the device disclosed by Ishizaki because doing so would allow for the cleaning of the nozzle surface so as to remove dried ink and particulates, thereby preventing clogging of the nozzles. 
Upon combination of Ishizaki and Ito, the resultant device would necessarily meet the limitation: wherein the low impedance circuit is connected to the piezoelectric elements of the actuators of the actuators while the cleaning member cleans or suctions the nozzle surface. That is, because the low impedance circuit is permanently 

Regarding claims 2 and 11, Ishizaki in view of Ito teaches the apparatus according to claims 1 and 10, respectively, wherein the low impedance circuit connects the piezoelectric elements of the actuators to ground (Ishizaki, see fig. 1). 

Regarding claims 7 and 16, Ishizaki teaches the apparatus according to claims 1 and 10, respectively, wherein each actuator comprises an upper electrode (fig. 1, electrodes with numerals indicated) and lower electrode (fig. 1, unlabeled electrode of each piezoelectric element 121) with a piezoelectric body (fig. 1, items CO) 
therebetween.

Regarding claims 8 and 17, Ishizaki in view of Ito teaches the apparatus according to claims 1 and 10, respectively, wherein the cleaning member comprises a wiper blade coupled to an endless belt (Ito, see fig. 2). 

Regarding claims 9 and 18, Ishizaki in view of Ito teaches the apparatus according to claims 8 and 17, respectively, wherein the wiper blade is made of an elastic material (Ito, [0006]). 



s 4, 5, 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki in view Ito as applied to claims 1 and 10 above, and further in view of Arai et al. (8,967,775).

Regarding claims 4, 13 and 20,  Ishizaki in view of Ito teaches the apparatus according to claims 1, 10 and 19, respectively. Ishizaki in view of Ito does not teach wherein the piezoelectric elements of the actuators are configured to be deformed integrally with the nozzle plate. Arai teaches this (Arai, see fig. 5, Note that nozzle plate 100 is deformed integrally with piezoelectric elements 102). It would have been obvious to one of ordinary skill in the art at the time of invention to include the piezoelectric elements integrally with the nozzle plate, as disclosed by Arai, in the device disclosed by Ishizaki in view of Ito because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, Ishizaki in view of Ito does not go into detail about a specific nozzle plate/piezoelectric element arrangement, and thus to look to Arai for such an arrangement would have been obvious.  	Regarding claims 5 and 14, Ishizaki in view of Ito teaches the apparatus and method according to claims 1 and 10, respectively. Ishizaki in view of Ito does not teach wherein the actuators are positioned inside the nozzle plate. Arai teaches this (Arai, see fig. 5, Note that nozzle plate 100 contains piezoelectric elements 102). It would have been obvious to one of ordinary skill in the art at the time of invention to include the piezoelectric elements integrally with the nozzle plate, as disclosed by Arai, in the device disclosed by Ishizaki in view of Ito because doing so would amount to combining 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853